DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on November 3, 2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendments
All pending claims 1, 3-11 and 13-22 filed November 3, 2021 were examined in this non-final office action based upon new grounds of rejection. 
Response to Arguments
Applicant’s arguments, see remarks filed November 3, 2021 with respect to the rejection(s) of claim(s) under 35 USC 102, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. Newly recited McCoy in combination with Calman teach and/or suggest the system, methods and program product as claimed.  Although Calman precisely guides a user’s mobile device to an inventory item location and communicates with an electronic tag associated with the item using the user’s mobile device, Calman does not expressly mention the tag broadcasting identification information that corresponds to the identification information of the tag. McCoy on the other hand would have taught Calman techniques that utilize a tag beacon that broadcasts tag identification information. McCoy would have additionally taught Calms receiving, by the mobile device, confirmation information from the at least one tag in response to the mobile device being within a threshold distance from the at least one tag.
Applicant’s patent counsel is welcome to schedule a telephonic interview for further review that may help resolve issues on the merits going forward.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 5, 9, 10 and 17-19 are rejected under 35 USC 103 as being unpatentable over Calman et al., US 2013/0191246 “Calman” IDS filed March 27, 2020, in view of McCoy et al., US 2017/0061525 “McCoy” IDS filed March 27, 2020.
In Calman, see at least: 
(Underlined art text is for reading convenience and emphasis) 
Regarding claim 9:    A method for order fulfillment, comprising:
receiving, by a mobile device, order information for an item of an inventory bin, wherein the order information comprises identification information for at least one tag associated with the inventory bin;
[Calman: 0018] … The system and method assist users in locating products, such as products on a shopping list or wish list, in a facility. Various approaches can be used to identify the location of the user and/or the product. For example, GPS, Wi-Fi triangulation, NFC or RFID detection at pre-set locations/markers, distance measures from pre-set markers, accelerometers, magnetometers, or video tracking can be used to identify the location of the users. Products can be located based on planograms received from businesses or vendors, through crowdsourcing data, or by labeling the products with markers.
[Calman: 0019] As illustrated, aspects of the present disclosure include computer-implemented methods, systems, and computer program products for providing directional wayfinding to a product in a facility. It will be appreciated that, although embodiments of the present invention are generally described in the context of locating products in for-profit businesses, other embodiments of the invention provide wayfinding functionality for other types of facilities, such as warehouses, non-profit organizations, and public spaces. For example, stadiums for sporting events may be configured to support a method of directing individuals to exits, restrooms, seats, and food stands. Please note: As claimed, a warehouse is a facility.
[Calman: 0020] FIG. 1 illustrates a general process flow of a computer-implemented method 100 for directing individuals to a product in a business, in accordance with an embodiment of the invention. In block 102, the computer-implemented method 100 receives at least one product, wherein the product is available in the facility. A product can be a unique product (e.g., a painting in an art gallery, etc.), a specific type or brand name of product (e.g., a specific type of breakfast cereal, etc.), a general name of a product (e.g., black beans, etc.), or a general category for a product (e.g., baked goods, etc.). The user may enter a shopping list or wish list into an application on the mobile device. Alternatively, the user may email a list to an address that automatically enters the list into the system. Please note: The shopping list or wish list serves same purpose as order information.
[Calman: 0050] In block 502, the computer-implemented method 500 receives at least one product in a wayfinding system. In an embodiment, the user uploads a list, such as a shopping list or wish list, to the wayfinding system. The user may provide the at least one product to the wayfinding system by manually entering the product into a software application. 
[Calman: 0057] Turning to block 508, the application receives information on the location of the product from a business. In one embodiment, the computer-implemented method 500 receives planogram data from the business providing the product. For example, the computer-implemented 
[Calman: 0061] … For example, the product may be tagged with an RFID tag, or may be emitting a wireless signal, such as a Wi-Fi signal.
[Calman: 0078] When the user reaches the product, the computer-implemented method 500 may further assist the user in identifying the product. For example, the computer-implemented method can instruct the user which shelf the product is located, the shape of the product, or other identifying information to assist the user in selected the proper product. In some embodiments, the computer-implemented method also provides audible assistance to the user in identifying products, as will be discussed in block 528 and 530. 
Please note: a) The shelf the product is located serves same purpose as an inventory bin; and b) a product with an RFID tag, i.e. marker, likewise indicates the location of the shelf/bin. 
scanning, by the mobile device, an environment for broadcasted identification information that corresponds to the identification information for the at least one tag;
Rejection is based in part upon the teachings applied to claim 9 by Calman and further taught and/or suggested by Calman-McCoy.
In Calman see at least:
[Calman: 0079] … The entire product can be scanned or a barcode, UPC code, or tag on the product can be scanned. In other embodiments, however, the user scans the shelf or region where the product is located. When scanning the general area, the computer-implemented method can identify multiple products in the scanning region and provide additional information to the user to locate the desired product. Scanning a general area may also update the crowdsourcing data.
Although Calman’s system precisely guides a user’s mobile device to an inventory item location and communicates with an electronic tag associated with the item using the user’s mobile device, Calman does not expressly mention the tag broadcasting identification information that corresponds to the identification information of the tag. McCoy on the other hand would have taught Calman techniques that utilize a tag beacon that broadcasts tag identification information.
In McCoy see at least:
[McCoy: 0010] Finding a particular desired items among similar looking items or in misplaced locations within a physical establishment (such as a store) can be daunting and frustrating to the point where it may adversely affect or ruin a person's feelings about the item or the experience being at the physical establishment. This can be especially true when shopping at a store. Given the vast assortment of products with different attributes (e.g., size, color, brand, etc.) in many ‘big box’ department stores, grocery stores, drug stores, and other places, it can be challenging for customers and store associates alike, to find certain items of interest efficiently and conveniently, if at all. This problem is exacerbated by the fact that merchandise can be placed tightly together on hangers, in piles, etc. and rearranged or disorganized throughout the day as these products are handled by consumers and store employees.
[McCoy: 0011] The disclosed technology provides systems, devices, and methods for assisting a user to find an item the user desires in a particular place, typically organized or scattered among many other items, which is sometimes referred to herein as ‘Find My Stuff’. In some aspects, the disclosed technology includes data processing to determine the user-desired item from user-provided criteria, and proximity sensing of the user-desired item to precisely guide the user to the item in the physical place, e.g., such as a brick and mortar store, and/or identify the item using a signaling response when the user is within proximity of the item.
[McCoy: 0013] In various embodiments of the technology, an object identification system includes, aspects of the technology include a system for finding items related to user-selected criteria, where the system includes a tag device and a data processing device. The tag device is attachable to an item located at a location within a physical establishment and includes a processing unit to process and store data, a transceiver, an output and a power source. The transceiver can wirelessly transmit a beacon including a code associated with the item and can receive a communication signal from a user device (e.g., a smart phone) attempting to connect to the tag device based on the code. The output is configured to generate an output signal to draw attention to the tag device, while the power source provides electrical power to the tag device. 
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of McCoy, which broadcast identification information from an electronic tag associated with a product to a user device, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of McCoy to the teachings of Calman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
receiving, by the mobile device, path information associated with a graphical warehouse map that includes a path to the at least one tag, wherein the path information is generated based on a tag location of the at least one tag and a real-time location of the mobile device; and
Rejection is based upon the teachings and rationale applied to claim 9 and further taught and/or suggested by Calman-McCoy.
In Calman-McCoy see at least:
[Calman: 0052] … The business may also transmit the most recent planogram, sales information, facility maps, or offers to the user when activating the application on the mobile device.
[Calman: 0062] Turning to block 514, the computer-implemented method 500 determines a route from the user to the product. In an embodiment, the route is determined based on the shortest absolute distance from the user to the product. Absolute distance is based on geometry and the locations of the user and the product. The direct-line distance between the user's current location and the location of each of the products is calculated. In an embodiment, the direct-line distance may be modified, such as by the log of the distance or by squaring the absolute distance to derive a modified distance. Absolute distance may be used as a simple proxy for travel time and may also be used when routing information such as aisles or rows in the facility is not immediately available.
[Calman: 0063] Distance based on the layout of the facility is a revised version of geographic distance that models the travel distance based on the likely or the shortest travel path. For example, the planogram may include a facility map that provides the layout of the rows and aisles. 
generating, by the mobile device, an alert message in response to the mobile device deviating from the path associated with the path information.
Rejection is based upon the teachings and rationale applied to claim 9 and further taught and/or suggested by Calman-McCoy.
In Calman-McCoy see at least:
[Calman: 0071] In an embodiment, the instructions are physical instructions. For example, vibrations in the mobile device can be used to orient the user along the route. In one embodiment, the mobile device vibrates when the user is proceeding along the route. In another embodiment, the mobile device vibrates when the user deviates from the route. It should be understood that any or all of these methods of providing instructions to user can be combined to direct the user along the route. For example, audible instructions can be provided to the user through stereo headphones to direct the user along the route; if the user deviates from the route, the mobile device can vibrate to alert the user to this fact and allow the user to re-orient along the route.
receiving, by the mobile device, confirmation information from the at least one tag in response to the mobile device being within a threshold distance from the at least one tag.
Rejection is based upon the teachings and rationale applied to claim 9 and further taught and/or suggested by Calman-McCoy.
In Calman-McCoy see at least:
[McCoy: 0046] FIG. 5 shows a diagram of a method in accordance with the disclosed technology to find items in a place based on user selected criteria. The method can include a process 510 that causes a data processing unit to receive information about a user desired item from a user device operated by a user. For example, the data processing unit can be at least partially implemented on the one or more computers or servers 112, 114 and/or the user device 122. The method includes a process 520 that causes the data processing unit to process the information and determine an item that matches the user desired item and a code associated with the matched item. A process 530 then provides, by the data processing unit, the code to the user device. For example, the data processing unit implemented on the computer or server 112, 114 can send the code to the user device, e.g., via the communication units 220. The method includes a process 540 that causes a tag device (e.g., tag device 222 of FIG. 2) attached to the matched item located at a location in the place (e.g., store) to transmit a beacon including the code associated with the matched item. In a process 550, the tag device receives a wireless communication signal from the user device attempting to connect to the tag device based on the code. Finally, a process 560 causes the tag device to produce an output signal to draw attention to the tag device when the user device is within a proximity of the location of the tag device in the place.
[McCoy: 0032] … Once the communication from the remote device 122, 124 is established with the tag device, the tag device provides the indication signal to alert the individual user to the specific user-desired item to which the tag device is attached. In some examples, the transferred data received by the remote device 122, 124 of the user can include location data of the matched item, such as a graphical map of the item and the user to guide the user to within a certain proximity of the tag device such that the tag device may provide the indication signal. Please note: “The indication signal” to alert the individual user via the user device serves as a confirmation. “Within a certain proximity” serves as a threshold distance.
Regarding claims 1 and 17: Rejections are based upon the teachings and rationale applied to claim 9, and further taught and/or suggested by Calman-McCoy  regarding computing elements, e.g. processor, memory, see at least Calman: Fig. 2; Fig. 3; Fig. 4.
Regarding claims 4, 5, 10, 18 and 19: Rejections are based upon the teachings and rationale applied to claims 1, 9 and 17, and further taught and/or suggested by Calman-McCoy: [Calman: 0061] … For example, the product may be tagged with an RFID tag, or may be emitting a wireless signal, such as a Wi-Fi signal. In some embodiments, the products are configured to emit a light or color, such as a light or color not visible to the human eye but detectable by the mobile device. Similarly, in some embodiments, the products are configured to emit a sound, such as a sound not audible to the human ear but detectable by the mobile device. 
Claims 3, 6-8, 11, 13-16 and 20-22 are rejected under 35 USC 103 as being unpatentable over Calman, US 2013/0191246, and McCoy, US 2017/0061525, as applied to claims 1, 9 and 17 further  in view of Swan, US 2004/0203409 IDS filed March 27, 2020.
Rejections are based in part upon the teachings and rationale applied to claims 1, 9 and 17 by Calman-McCoy and further taught and/or suggested by Calman-McCoy-Swan. In Calman-McCoy, the mobile device application confirms the desired product is being held, i.e. picked, see at least [Calman: 0081]. Although Calman-McCoy do not expressly mention a button associated with tag indicating a state the order information is satisfied, Swan on the other hand would have taught Calman-McCoy various uses of a button associated with an indicator device used to locate a product in an inventory container.
In Swan, see at least:
[Swan: 0005] One implementation of a pick-and-pack system that provides both flexibility and efficiency includes battery-powered indicator devices that are each coupled to a given storage subarea or storage container within a storage area. The picker traverses the storage area while carrying a mobile computing device that is communicatively coupled to a mobile transmitter. The mobile computing device accesses item entries in a picklist and communicates each item entry to the mobile transmitter one at a time for processing.
[Swan: 0006] Continuing with this implementation, the mobile transmitter sends out a short-range infrared (IR) activation signal that corresponds to the item entry currently being processed. When the picker moves the mobile transmitter into physical proximity to an indicator device, the indicator device senses the IR activation signal and determines whether to respond to the activation signal. Each indicator device will respond only if the IR activation signal includes a specific item identifier code. The item identifier codes are different for each indicator device and are associated with the items stored within the storage subarea or storage container corresponding to that indicator device. The indicator device, therefore, only responds to the IR activation signal if the activation signal is brought physically near the indicator device (for example, to within a predetermined distance such as ten feet) and if the activation signal includes the item identifier code corresponding to that indicator device. The indicator device responds to the IR activation signal by illuminating a light that allows the picker to locate the storage container or storage subarea to which the indicator device is coupled and that will contain the items corresponding to the item entry being processed.
[Swan: 0007] In one general aspect, an apparatus for requesting the location of items in a storage area includes a mobile computing device and a transmitter. The mobile computing device accesses an entry in a list of items to be selected from item storage subareas within an item storage area. The entry is associated with an item identifier code corresponding to an item storage subarea. The transmitter is communicatively coupled to the mobile computing device and is able to transmit a short-range activation signal corresponding to the item identifier code. The short-range activation signal causes an indicator device associated with the item identifier code and in physical proximity to the short-range activation signal to transmit an indicator signal in response to the short-range activation signal that indicates the location of the corresponding item storage subarea. 
Please note: Calman-McCoy-Swan teach and suggest a narrower interpretation of claim 9 first step.
[Swan: 0008] The mobile computing device may be a personal digital assistant (PDA), similar to devices made by Palm Corporation or iPAQ devices made by HP Corporation, laptop computer or a belt-mounted computer. The mobile computing device may receive the entry in the list of items from an enterprise system. The enterprise system may be an inventory management system. The mobile computing device may receive the entry from the enterprise system by using a docking station or over a wireless network. The wireless network may be a wireless local area network, a wide area radio network, or a cellular modem network. The mobile computing device may include a stationary component and a mobile component.
[Swan: 0036] Each indicator device 140 responds to the activation signal of the interrogator device 130 if two conditions are met: (1) the interrogator device 130 is close enough to the indicator device and has direct line-of-sight in the case of infrared or visible light communication and that the short-range activation signal that reaches the indicator device is strong enough to be sensed by the indicator device; and (2) the item identifier code of the activation signal corresponds to the subarea or storage container associated with the indicator device 140. If both of these conditions are satisfied, the indicator device 140 sends an indication signal in response to the activation signal.
[Swan: 0054] The user may determine the quantity of items that should be selected from the storage subarea or storage container by looking at the display screen 326 of the PDA 322 or by receiving the quantity information vocally via the headset 328. The user may then input an item selection complete command into the PDA 322 upon completion of the selection of the quantity of items. This may be accomplished by manually interfacing with the PDA 322 using a stylus (not shown) or keyboard (not shown) or by vocally interfacing with the PDA 322 using the headset 328. The PDA 322 responds to the command by sending a confirmation signal to the badge 332.
[Swan: 0056] In various implementations, the indicator device may enable a display of the quantity of items to be selected (460). In one such implementation, the indicator device 340 may eliminate the need for the user to manually or vocally input the item selection complete command into the PDA 322 by using optional proximity detection circuitry 346 to sense each time an item is selected from the storage subarea or storage container. The proximity detection circuitry 346 senses or detects an arm reaching into the storage subarea or storage container. This circuitry may be magnetic (that is, a magneto resistive sensor), capacitive, or of another comparable technology type. For example, a magneto resistive sensor may detect a small magnet or possibly just a metal watchband worn on the wrist of the user. The detection circuitry 346 senses each time the arm of the user with the attached metal watchband or magnet reaches into the storage subarea or storage container.
[Swan: 0059] The indicator device 340 determines that the items are selected (470). The IR detector 342 of the indicator device may, for example, detect the confirmation signal from the badge 332, detect the absence of the identifier code signal from the badge 332, or determine that the quantity to be selected has been decremented to zero. The IR detector 342 then informs the microprocessor 350 (470). The microprocessor 350 then deactivates the LED 354 (480) and returns to sleep mode (410). Please note: The indicator device, the PDA and the system are aware item selection is complete. Deactivating the LED provides a visual confirmation the selection is complete.
[Swan: 0060] Upon the quantity decrementing to zero, the PDA 322 sends out a confirmation signal as discussed above and proceeds to the next item entry in the picklist. The user is directed to stop selecting items from the storage container or subarea vocally or visually by the PDA 322 using the headset 328 or the display screen 326, respectively. Alternatively or additionally, the user is directed to stop selecting items and proceed to the next item entry by simply perceiving the deactivation of the LED 354 (that is, it stops being illuminated or stops flashing).
[Swan: 0066] Upon the quantity being decremented to zero, the microprocessor 350 then sends a single "selection complete" signal, thereby eliminating the need to continuously send out the "item selection detected" signals each time the user reaches into the storage subarea or storage container. Furthermore, upon sending the "selection complete signal," the microprocessor 350 deactivates the LED 354 completely and returns to sleep mode, thereby eliminating the need for a separate confirmation signal. Please note: “Selection complete signal” serves as a confirmation code.
[Swan: 0075] FIG. 6 shows a system setup process 600. The system setup process 600 precedes the item selection process 500 described above. The system setup process 600 begins by determining the identifier codes of the indicator devices 140 (610). This determination may be accomplished either manually or automatically. In a manual setup, an operator determines the identifier codes by visually inspecting the identifier code associated with each indicator device 140. Note that the identifier code of each indicator device 140 may be printed on the indicator device 140 itself or may be included in the packaging materials of each indicator device 140. In an automatic setup, the operator need not determine the identifier code associated with each indicator device because the system 100 will automatically determine the identifier code during the mapping operation discussed below.
[Swan: 0076] The process 600 includes determining storage locations that require indicator devices 140 (620). In both manual and automatic setups, the operator may use, for example, the mobile computing device 120 to access one or more storage location entries that correspond to storage locations that require indicator devices. The enterprise system 110, the mobile computing device 120, or the operator may determine the storage locations that require indicator devices 140.
[Swan: 0077] The process 600 includes associating the identifier codes of the indicator devices 140 with the storage locations (630). The operator approaches, in an order that may or may not be predetermined, one or more of the storage subareas or containers corresponding to the accessed storage location entries. The operator then attaches or adheres indicator devices 140 to the storage subareas or containers.
[Swan: 0089] The user rather than the PDA 222 may inform the indicator device 240 that the item selection is complete by manually pressing a button or manually inputting the information into the indicator device 240 using an attached manual interface (for example, a numerical indicator with an attached set of buttons or a single button). The microprocessor 250 may sense the user pressing the button and send a confirmation signal to the mobile computing device 220 via the interrogator device 230 prior to deactivating and returning the indicator device 240 to sleep mode. The manual interface may be a number pad that allows a user to manually input exactly how many items were selected. The microprocessor 250 may also provide this information to the mobile computing device 220. Please note: The mobile device, i.e. PDA 222, is aware the item selection is complete and informs the indicator device, i.e. tag, or the PDA 222 is aware the item selection is complete and the user, rather than the PDA 222, manually presses a button on the indicator device to make the indicator device aware item selection is complete.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Swan, which associate a button with an indicator device to change the indicator device to an item selection complete state and send a confirmation code by the indicator device, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Swan to the teachings of Calman-McCoy would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2002/0070846 (Bastian et al.)  IDS filed March 27, 2020 “Wireless Directed Inventory System,” discloses:
[Bastian: 0021] Referring now to FIG. 1, there is shown a directed inventory system in accordance with one embodiment of the present invention comprising a computer 20, access point 22, and at least one wireless module. Customer orders are entered into computer 20 and automatically compiled according to a predefined priority scheme. Computer 20 wirelessly communicates servicing information directly to "pick-to" module 31 which is typically portable and carried by an operator. Note that in the present application "operator" refers to one who performs a service; e.g. a person who picks parts to fulfill an order. "Service" refers to any of various procedures including picking parts from a bin, putting parts into a bin, counting parts in a bin, inspecting a bin or any parts therein, performing maintenance on a bin or any equipment associated therewith, or other inventory and equipment management procedures. Bin is used herein interchangeably with bin, shelf and/or drawer location. Note that even when a particular service involves a task other than the picking of parts, module 31 is nonetheless described herein as a "pick-to" module and module 41 is described herein as a "pick-from" module.
[Bastian: 0024] The embodiment of FIG. 1 also includes a plurality of "pick-from" (or "pick-here") modules 41, each associated with a particular servicing location; e.g. a parts bin from which parts are to be picked. Computer 20 transmits servicing information to a designated pick-from module 41 with which a particular service is associated. The so designated pick-from module 41 is also referred to herein as a "target" pick-from module. The target pick-from module then displays information which aids an operator in performing the service. For example, depending on the form of pick-from module 41 chosen, as will be described more completely in connection with FIGS. 3A-3F, the target pick-from module can display a quantity of parts to be picked from a parts bin 40 associated therewith.
[Bastian: 0033] In FIG. 2B there is shown a pick-to module 31B, which is similar in many respects to that described in connection with pick-to module 31A. However, the pick-to module 31B further includes a service complete button 36. After the operator has completed the service indicated by the lighting of light indicator 33, the operator pushes the service complete button 36. A signal is then sent to the computer 20 (possibly via the access point module 61) from the pick-to module, indicating that the service was completed. In such an embodiment the pick-to module 31B would be required to have both receive and transmit capabilities.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        January 25, 2022